Citation Nr: 1532980	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The record was subsequently transferred to the Oakland, California RO.  In March 2014, the case was remanded by the Board for additional development of the record by another Veterans Law Judge (VLJ).  The case has been reassigned to the undersigned and is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

2.  The Veteran is not shown to have PTSD due to an in-service stressor.

CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment and personnel records are associated with the record and pertinent VA medical records have been secured.  VA did not provide an examination regarding the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not indicate that there is a relationship between service and any currently diagnosed psychiatric disability.  As discussed in greater detail below, the Board has found that the underlying lay testimony regarding his in-service stressor is not credible, and thus remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran reported having nightmares and depression on a report of medical history in September 1958.  It was noted under the physician's summary that all positive answers had been checked and no significant abnormality was found.  A psychiatric evaluation on the enlistment examination was normal.  In March 1959, the Veteran complained of being very drowsy after taking a higher dose of medication than he had been instructed to take.  It was noted there was a large psychological component present.  A neuropsychiatric consultation was recommended if the Veteran returned.  He reported an unusual episode of amnesia in June 1961.  He reported he woke up in his car the previous Sunday with blood on his hands and an excessive number of miles on the car.  He had been upset emotionally.  The impression was possible seizure.  He denied depression, nervous trouble and frequent nightmares on the June 1962 report of medical history.  A psychiatric evaluation on the separation examination in June 1962 was normal.  

The Veteran's service personnel records show he was stationed at Okinawa from July 1959 to January 1961.  He was assigned to the 6927th "RADRONMON" and his duty was a Morse Interceptor Operator.  A certificate of clearance and record of personnel security investigation reflects the Veteran had top secret clearance.  

VA outpatient treatment records show the Veteran was seen in May 2009 and reported that he was initially stationed in Okinawa as a more code interceptor operator when he was approached by someone from CIA or NSA looking for men in his role to volunteer for an information gathering mission and that he was selected for this.  He describes missions going to different locations including north Thailand and North Vietnam.  The Veteran stated that there were 9 men in his "unit" and that they never knew each other's names and that they wore civilian clothing.   He describes an incident in North Vietnam, in July 1960, where they were assigned to try and determine the supply route from North to South Vietnam, and where his unit was placed near the head of the supply route doing communication intercept work.  The Veteran stated that a North Vietnamese Regular Patrol passed near them and the Marines assigned to their unit covered them and kept them in hiding.  He reported that the man next to him said that they would have a better chance if they gave themselves up rather than being caught in hiding, and that when he started getting up, the Veteran stabbed him in the neck with a knife in order to keep him from giving away their position.  The Veteran said that the man died and the rest of his group remained in hiding for an additional hour.  He said the rest of the unit returned to their house, where they were met by a man in plain clothes and debriefed, who stated they were never to discuss the incident their group or their missions to anyone, ever.  They were then brought to the commercial airport and returned to their original units.  Several years before he made this report in 2009, he encountered a documentary on television about the pre-Vietnam war and this brought back his memory of the incident.  The diagnoses were bipolar disorder, rule out PTSD, and personality disorder/traits.  

In July 2009, he stated he had been approached by someone from the CIA or NSA while on Okinawa for the mission.  He claimed the incident occurred in 1960.  He reported he killed the man who wanted to surrender with a knife.  He maintained that after service, he never talked much about the incident and felt the memory was not bothering him too much until he saw the show on television.  

The Veteran submitted a statement in May 2011 concerning his claimed stressor.  He related he was recruited into the unit of nine men and was flown to Bangkok where he met the other volunteers.  He alleged he went on various missions, and that the last one was when they were placed on high ground observing a very large city a few miles from their location.  He stated he believed it was Hanoi.  He said his unit saw about 50 to 75 North Vietnamese troops.  This was the time, described above, when he killed the member of his unit.  He related the incident had caused him a lifetime of mental issues. 

VA outpatient treatment records show the Veteran was seen in October 2012.  It was noted he had presented to the emergency room the previous night due to suicidal thoughts.  He stated his father was mentally abusive and had kicked him across the room when he was four or five years old.  He also reported a history of sexual abuse, stating he was sexually molested by an unknown teenager when he was four or five and again by a family member when he was 10 or 11 years old.  He said he had vivid memories of the abuse.  In June 2013, in describing the in-service incident, the Veteran stated his unit was about to be ambushed by the enemy when he killed the member of his unit who wanted to surrender.  He related he did not think of this until he saw the television program many years later.  

In a December 2013 statement, a "telemental health specialist" of the PTSD clinical team noted the Veteran had PTSD and depressive disorder, not otherwise specified, and had been treated for these conditions since May 2009.

In October 2014, a memorandum from the staff historian for the United States Air Force related that a check of the histories of the 6927th radio squadron mobile (RSM) for 1960 showed no mention of the Veteran or an assault.  The memorandum noted that in 1960 the 6927 RSM was stationed at Onna Point, Okinawa, and that the first United States Security Service units did not deploy to Southeast Asia until early 1962.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by peacetime service.  See 38 U.S.C.A. §  1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor, but must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

However, in July 2010-while the current appeal to the Board was pending-the evidentiary standard outlined in 38 C.F.R. § 3.304(f) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014).

For purposes of the amendments, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran asserts his psychiatric disability is the result of an incident he maintains occurred while he was on a secret mission in North Vietnam when he was forced to kill a member of his unit so his position would not be revealed to enemy forces.  After review of the record in its entirety, the Board concludes that the Veteran's lay statements regarding his stressor are not credible, and his claim must be denied.  First, his accounts are not corroborated by the service department records.  The US Air Force has reported that the first United States Security Service units did not deploy to Southeast Asia until 1962, approximately two years after the indicated reported by the Veteran.  Second, the Veteran's reports of maintaining secrecy regarding the incident are not consistent.  In May 2009, he maintained he never mentioned the incident since he had been sworn to secrecy, but at other times he has implied that he had spoken of the incident.  Thirdly, the Board finds simply not credible the Veteran's claim that he did not know the names of any of the other members of the supposedly secret unit, and that they only knew each other by a number.  

The record contains no corroborating information for his stressor.  Further, the October 2014 US Air Force memorandum reveals that the Veteran's claimed stressor was not consistent with the places, types and circumstances of the Veteran's service as the memorandum clearly stated that United States Security Service units did not deploy to Southeast Asia until early 1962.  The nature of his story is such that there is no other information he could provide since he claims he did not know the names of any of the other members of the secret unit.  As noted above, a check of the unit history for the 6927th Radio Squadron Mobile did not contain any mention of the Veteran.  

The Board acknowledges the service treatment records show the Veteran was found to have a psychological component to his complaints when he was seen in March 1959.  This occurred after he took a larger dose of medication than had been prescribed.  Although a psychiatric follow-up was suggested if he returned, there is no indication in the record of any subsequent visit for such complaints.  In addition, he was noted to have been emotionally upset in June 1961, but so specific psychiatric findings were recorded.  As noted above, there was no indication of any psychiatric abnormality on the June 1962 separation examination.  A psychiatric disability was first demonstrated many years following service, and the Veteran has not submitted any competent medical evidence linking such disorder to service.  

The Veteran's assertions that his psychiatric disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of an acquired psychiatric disability, to include PTSD, fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not provided any competent medical evidence showing that a psychiatric disability is related to service.  

In summary, the preponderance of the evidence of record establishes that the Veteran's acquired psychiatric disability became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


